DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-24 are rejected under 35 U.S.C. 103 as being unpatentable over Olofsson US8006458 in view of Miller US20060154015.
Claim 2. Olofsson discloses a set of floor panels comprising a first panel (1) and a second panel (1) comprising a decorative surface layer (3) and a core comprising thermoplastic material mixed with wood or mineral fillers (Col.3:11-16): 
wherein a mechanical locking system is formed in the core of the first panel and the second panel (as shown in Fig.1a), 

Olofsson further discloses a decorative top surface (3) but is silent on the tiles being ceramic and the mechanical locking system on the opposite sides of the panel further comprises a tongue at the second edge and a tongue groove formed in the first edge, wherein the tongue and the tongue groove are configured to cooperate for locking of the first edge and the second edge in a vertical direction perpendicular to the horizontal direction. 
 Miller before the filing date of the instant invention discloses a rectangular panel hard surface-veneer tile having ceramic surface layer and a core (120), wherein in a locked position of the first edge and the second edge there is a space between the ceramic surface layers of the first panel and the second panel (between 143, Fig.14), and wherein the core extends below the ceramic surface layer at a joining portion of the first edge and the second edge (Fig.14), wherein a mechanical locking system comprises a tongue (124) at the second edge and a tongue groove (126) is formed in the first edge, wherein the tongue and the tongue groove are configured to cooperate for locking of the first edge and the second edge in a vertical direction perpendicular to the horizontal direction (as shown in Fig.14). 



Claim 3. Olofsson as modified discloses the core of the first panel extends below the ceramic surface layer of the first panel at an upper edge of the first panel or wherein the core of the second panel extends below the ceramic surface layer of the second panel at an upper edge of the second panel (Fig.13 of Miller).

Claim 4. Olofsson as modified discloses the core of the first panel extends below the ceramic surface layer of the first panel at an upper edge of the first panel (at 143) and wherein the core of the second panel extends below the ceramic surface layer of the second panel (at 143) at an upper edge of the second panel (Fig.13 of Miller).

Claim 5. Olofsson as modified discloses a portion of an upper surface of the core of the second panel is exposed from above, via the space, when the first edge and the second edge are in the locked position (between 142 of both panel of Miller).
Claim 6. Olofsson as modified discloses the space is configured to be filled with grout (150, Fig 14 of Miller).

Claim 7. Olofsson as modified discloses the upper surface is provided on the tongue (138, Fig.13 of Miller).

Claim 8. Olofsson as modified discloses at least a portion of the tongue groove is provided below the ceramic surface layer of the first panel (Fig.13 of Miller).

Claim 9. Olofsson as modified discloses the entire core extends below the ceramic surface layer (Fig.13 of Miller).

Claims 10-11. Olofsson as modified discloses the tongue groove comprises an upper lip (element above and below 2, Fig.2a) that is essentially formed by the ceramic surface layer, wherein at least 60% of a thickness of the upper lip comprises ceramic material ( note as modified upper layer 3 has been modified with Miller’s ceramic as discussed in claim 1).

Claim 12. Olofsson as modified discloses a thickness of the ceramic surface layer is in the range of 2 mm to 5 mm (Col.4:23-26 of Miller as modified).

Claim 13. Olofsson as modified discloses the thermoplastic material comprises PVC, PE or PP (Col.3:12-13).
Claim 14. Olofsson as modified fails to disclose the mineral fillers constitute at least 50% of a weight of the core, however it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide mineral fillers constituting at least 50% of a weight of the core with the motivation of increasing the dimension stability but also to increase the adhesion when being glued as taught by Olofsson. 

Claim 15. Olofsson as modified discloses a thickness of the core is 3 - 5 mm (Col.3:65-67).

Claim 16. Olofsson as modified discloses a total thickness of the ceramic surface layer and the core is between 5 and 10 mm (Col.4:23-26 of Miller as modified discloses a ceramic thickness of 3mm and Col.3:65-67 discloses a core layer thickness of 4mm).

Claim 17. Olofsson as modified discloses a thickness of the core is larger than a thickness of the ceramic surface layer (as illustrated in Fig.13 of Miller). Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. The origin of the drawing is immaterial.  For instance, drawings in a utility patent can anticipate or make obvious the claimed invention.  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (See MPEP 2125).

Claim 18. Olofsson as modified discloses the space is configured to be formed when the locking element enters into the locking groove (as shown in Fig.13 of Miller).

Claim 19. Olofsson as modified fails to disclose in a locked position of the first edge and the second edge there is a space of about 1- 10 mm between the ceramic surface layers of the first panel and the second panel, however it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide a space of about 1- 10 mm between the ceramic surface layers of the first panel and the second panel with the motivation creating a conventional width for an industry standard grout joint as taught by Miller. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Claim 20. Olofsson as modified discloses cooperating surfaces of the locking element and the locking groove are used for preventing separation of the first and second edges away from each other and for preventing displacement of the first and second edges towards each other (as shown in Fig.1c - vertically by 14’/14” and horizontally by 11).

Claim 21. Olofsson as modified discloses cooperating surfaces of the tongue and the tongue groove are used for creating a pre-determined space and for preventing displacement of the first and second edges towards each other (Fig.13 of Miller).

Claim 22. Olofsson as modified discloses the first edge and the second edge are configured to be locked to each other mechanically by angling (Fig.6 of Miller).
Claim 23. Olofsson as modified discloses the locking groove at the second edge of the second panel is provided inwardly of an upper edge of the second panel.

Claim 24. Olofsson as modified discloses the tongue (124 of Miller), the tongue groove (126 of Miller), the locking element (14) and the locking groove (2’) are configured such that, when the locking element and the locking groove cooperate for locking of the first edge and the second edge in the horizontal direction (Fig.1c) and the tongue and the tongue groove cooperate for locking of the first edge and the second edge in the vertical direction (Fig.14 of Miller), the locking element extends below the ceramic surface layer of the second panel (as shown in Fig.1), and the tongue extends below the ceramic surface layer of the first panel (as shown in Fig.14 of Miller).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633